Citation Nr: 0007883	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-17 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Togus, Maine.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's currently diagnosed depression and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for depression 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  The nexus requirement may be satisfied by evidence 
showing that a chronic disease subject to presumptive service 
connection was manifested to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet.App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet.App. 36, 43 (1993).  Where 
the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, 
in determining whether a claim is well grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet.App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet.App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

The Board has reviewed the veteran's service medical records 
and finds that, in reporting his medical history at the time 
of his March 1968 enlistment examination, he described a 
history of insomnia, worrying, and anxiety since receiving 
his draft notice; however, no psychiatric problems were noted 
upon examination.  On one occasion during service, in May 
1969, the veteran complained of insomnia, but his March 1971 
separation examination report is entirely negative for any 
psychiatric problems.  

In reviewing the veteran's post-service records, the Board 
observes that a December 1998 statement from a state 
disability claims supervisor indicates that the veteran had 
"some sort of emotional problem" since 1976 that worsened 
in 1979.  Records of psychiatric treatment from the Kennebec 
Valley Medical Center in Augusta, Maine, beginning November 
1980, reflect treatment for manic depression.  However, 
neither these records nor any subsequent private treatment 
records in the claims file contain an opinion to the effect 
that the veteran's current psychiatric disorder was of 
service onset; in fact, the November 1980 report from the 
Kennebec Valley Medical Center indicates that the veteran 
"had no psychiatric problems in the service."

Overall, there is no competent medical evidence of record of 
a nexus between the veteran's currently diagnosed depression 
and service.  There is also no evidence of a psychosis within 
one year following service.  Indeed, the only evidence of 
record suggesting a nexus between a current psychiatric 
disorder and service is the lay evidence of record, including 
the testimony from the veteran's December 1998 VA hearing.  
During this hearing, the veteran argued that he was involved 
with stressful situations while serving in Vietnam and that 
he was seen by a military psychiatrist for counseling during 
that time. 

However, the veteran has not been shown to possess the 
medical expertise necessary to establish a nexus or link 
between a currently diagnosed disorder and service.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).  See 
also LeShore v. Brown, 8 Vet.App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner 
and unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  
Therefore, the lay contentions of record, alone, do not 
provide a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for 
depression, this claim must be denied as not well grounded.  
Since the veteran's claim for service connection is not well 
grounded, the VA has no duty to assist the veteran in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim"). 

During his December 1998 hearing, the veteran made a 
reference to treatment by "Dr. Stewart" and indicated that 
he had not made efforts to retrieve records from this doctor 
to date.  In this regard, the Board points out that the VA 
has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to notify 
the veteran of the evidence needed to complete his 
application for service connection when the VA is aware of 
the existence of relevant evidence.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997); see also Robinette 
v. Brown, 8 Vet. App. at 77-78.  In this case, the Board 
believes its discussion alerts the veteran to the fact that, 
in order to well ground his claim, he needs to submit 
competent medical evidence linking his current disability to 
service.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for depression is denied.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 

